JANUARY14,2015

 To   whom   this        may   concern.,



       I Leslie d, collins am hereby asking the 4th court of

 APPEALS to please cancel my request a? for my appeal.

 IM asking that this get taken care of as fast as

 possible         .    ive written,     called,   and have had sent motion

to my Lawyer EDward shaughnessy III                    -   Requesting he please

sign and date amd file this with the FOURTH Court of Appeals


TO THis date I do not know if he has acted on this or not.

 Ive went to the Law library at the annex to get help but,
 Tayna the lady behind the connter dosnt under stand

 why my dimssal was deined because of lack of lawyer

 signature         ,   that    has never happened before to her

  knowledge.



  Im requestiing that               my present attorney be removed and a new

 Counsel     be        appointed   to   me   pleaSE.




                                                                             -V




                                                                                  £3 ;S


                                                                                  en
                                                                                   JANUARY   14th


j3ear     honorable judge           ,   melissa       skinner,



I   LESLIE D,       COLLINS come before you and ask you                       to please


    Honor my request         to     dissmiss         ray   Attorney   Mr,   ED,   SHAUGHANESSY



    AS    HE HASNT DONE ANY THING                IVE ASKED OF HIM.           I do not

Xnovj viYiat else        to do.         Ive sent Motions         to him to be Signed and

filed       ,    ive called and done everytrhing possible in my

posi tion.



    I    thank   you   for   your       time   and    consideration,



                              to




                         JkdL y /<,,-
                                   Cause




THE STATE OF TEXAS                                            IN THE DISTRICT COURT

          VS.                                               ^d JUDICIAL DISTRICT
                               ,                              BEXAR COUNTY, TEXAS
                          T-t—i                                                            r-o   :■-         ■


                                                                                                 -—    *--




                            MOTION TO DISMISS APPEAL




TO THE HONORABLE JUDGE OF SAID COURT:

   Come now j^^fcC (b/l/^c?                             __, Appellant in the above styled
and numbered cause, and requests that this cause on appeal be dismissed and in support
of said motion would show the Court the following:


                                              I.

   Appellant was convicted under the trial court case number on the ■*£^          day oi
         4/                               , ^Z> /V . of the charge of
   .o.i f- U-l-^dU-i { ^Dl)            tfl_J , a violation of Section T>(cO f of the
Texas1 Penal/Health & Safety Code.


   On the , 3 V       clay of ■'S^^-^^t/%u?.^f                     __s    ^yUJ V.
Appellant r>,avc notice of appeal in said cause to the 4   Court of Appeals, San Antonio,

Texas.


                                             III.


   Appellant is aware of his right to continue to prosecute his appeal, and is aware of
the consequences should the appeal be dismissed. However, Appellant desires to
withdraw from the appellate process at this lime and no longer wishes to pursue any

changes in the trial court's verdict or decision.
   WHEREFORE, PREMISES CONSIDERED, Appellant prays that his notice of
appeal be dismissed by the Appellate Court.

                                                   Respectfully submitted,




Attorney for Appellate                             Appellate




                            CERTIFICATE OF SERVICE


   I, hereby certify that on this the )<-/ day of v^J&^l,             ^^Ta true
and correct copy of the above and foregoing Motififl^o Dismiss Appeal was transmitted
to office of the Bexar County District Attorney, Criminal Justice Center, 101 W. Nueva,
San Antonio, Texas 78205



                                                   Appellate
                                Cause NOf^DC^ar <&>7 <T~



THE STATE OF TEXAS                                               IN THE DISTRICT COURT

         VS.                                                    ^z^JUDICIAL DISTRICT

 WlUU&^ A^2ot^                                                   BEXAR COUNTY, TEXAS

                       MOTION DISMISS APPOINTED COUNSEL




TO THE HONORABLE JUDGE OF SAID COURT:


   Come now £~j€5? li^ I & U.t^1^)                    , Defendant in the above styled and
numbered cause and moves the Court to dismiss feT) S> V^LA^0-J/-^^JL^X-h\. as
                                                                        O               T
appointed attorney of record for Defendant, and in support of this motion would show the

Court the following:


                                             I


   The Defendant stands charged with the felony offense of

                  iSCO d<M , in violation of section -si r> / of the Texas
Penal/Health & Safety Code, which cause is pending before this Court.


                                            II.


   That <Eq <^yj\Coo^yf^/^1(^'^ V                  was appointed as attorney of record on the
         day of


                                            III.


   That appointed counsel has failed to file the appropriate and requested pre-trial

motions necessary to the adequate and reasonable defense to the charge pending against

Defendant herein.
                                             IV.


  Defendant has lost faith in counsel and no longer trusts counsel's advice.

                                             V.


  That as a result of the attitude and performance of said counsel, there now exists a an

Irreparable antagonistic relationship between Defendant and appointed counsel, and if
Defendant is obliged to stand trial herein with the representation of said counsel, he will
be denied a fair trial, will have ineffective assistance of counsel and will be denied his
basic constitutional rights. Defendant also will he denied due process and equal

protection of the law in violation of Amendments 5,6 and 14 to the Constitution of the
United States, Article 1 Sections 10,19 and 29 of the Constitution of the State of Texas

and Article 1.05 of the Code of Criminal Procedure.


   WHEREFORE, PREMISES CONSIDERED, Defendant respectfully move the Court

to dismiss pj %{\ n, ^aj^L^^p ^^                     as the attorney of record herein, and
requests that the Court appoint new counsel to represent Defendant in this cause.


                                                       Respectfully submitted,




                                                       Defendant



                               CERTIFICATE ORSERVICE

   I, hereby certify that on this the IN day ofL->^-^i               7/2>lS&ime and
correct copy of the above and foregoing Motion t^Dismiss Appointed Counsel was
transmitted to the office of the Bexar County District Atto/rtpy, Criminal Justice Center,
101 W. Nueva, San Antonio, Texas 78205




                                                       Defendant
                                         ORDER

   On this the      of               ,       , came on to be heard Defendant's Motion
to Dismiss Appointed Counsel and said motion is hereby

                            () GRANTED            () DENIED

Signed this      , day of                ,    .




                                                   Judge Presiding
           UNSWORN DECLARATION BY INMATE




    i, Lejsiip        ooCtins             sid
Being presently incarcerated in the Bexar County Adult

Detention Center, San Antonio, Texas declare under Penalty of

Perjury that the foregoing instrument is true and correct.


   Signed on this the/^ day of <




                                 Defendant